DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.  The following is an examiner’s statement of reasons for allowance: applicant’s amendments, filed September 10, 2021, to independent claims 1, 20 and 24 overcome the rejections under 35 U.S.C. §§ 102 and 103 of the Final Rejection, which was mailed July 12, 2021.  Claims 2, 3, 15-19, 21-23 and 25 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.  
Claim 4 has been rewritten in independent form, including all the allowable limitations indicated by the Examiner in the previously mentioned Final Rejection.  Claims 5-14 depend, either directly or indirectly, from claim 4 and are therefore allowed for at least the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the 

Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
September 14, 2021